DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Muralimanohar et al. (US Patent No. 11,308,106 B1), hereinafter referred to as Mura.
In respect to Claim 1, Mura teaches:
an information handling system, comprising: a memory device; a processor; and a hardware device including a query processing engine to provide queries into source data and to provide responses to the queries; (Mura illustrates [FIG. 2] a data processing system for processing queries as well as providing responses or results [FIG. 5] to queries.)
wherein the processor is configured to store a first query to a first query address in the memory device, (Mura illustrates and teaches [FIG. 5, column 13, lines 56-67] storage of a query for query processing.)
issue a first command to the hardware device, the first command including the first query address and a first response address in the memory device, and retrieve a first response to the first query from the first response address; (Mura teaches [column 2, lines 49-67, column 3, lines 1-5] retrieval of query results, wherein these results are responses to query commands.)
and wherein the hardware device is configured to retrieve the first query from the first query address in response to the first command, provide the first query to the query processing engine, and store a first response to the first query from the query processing engine to the first response address (Mura teaches [column 2, lines 49-67, column 3, lines 1-5] retrieval and storage of a query.)
As per Claim 2, Mura teaches:
the processor is further configured to store a second query to the first query address, and retrieve a second response to the second query from the first response address; and wherein the hardware device is configured to retrieve the second query from the first query address in further response to the first command, provide the second query to the query processing engine, and store a second response from the query processing engine to the first response address (Mura teaches [column 18, lines 5-25] a second query with retrieval and storage associated therewith.)
As per Claim 3, Mura teaches:
wherein the first query is to first source data and the second query is to second source data (Mura illustrates [FIG. 1] a first and a second query.)


As per Claim 4, Mura teaches:
wherein the first query includes a first pointer to the first source data and the second query includes a second pointer to the second source data (Mura illustrates [FIG. 1] a first and a second query.)
As per Claim 5, Mura teaches:
the processor is further configured to store a second query to a second query address in the memory device, issue a second command to the hardware device, the second command including the second query address and a second response address in the memory device, and retrieve a second response to the second query from the second response address; and wherein the hardware device is configured to retrieve the second query from the second query address in response to the second command, provide the second query to the query processing engine, and store a second response to the second query from the query processing engine to the second (Mura teaches [column 18, lines 5-25] a second query with retrieval and storage associated therewith.)response address
As per Claim 6, Mura teaches:
wherein the first query is to first source data and the second query is to second source data (Mura illustrates [FIG. 1] a first and a second query.)
As per Claim 7, Mura teaches:
wherein the first query is made to the first source data by the query processing engine based upon the first query address and the second query is made to the second source data by the query processing engine based upon the second query address (Mura illustrates [FIG. 1] a first and a second query.)
As per Claim 8, Mura teaches:
the processor is further configured to receive the first query from a first application instantiated on the processor, and to provide the first response to a second application instantiated on the processor (Mura illustrates [FIG. 1] a first and a second query.)
As per Claim 9, Mura teaches:
wherein the first query is to first source data to which the first application has privileged access, and wherein the second application lacks privileged access to the first source data (Mura [column 2, lines 28-41])
As per Claim 10, Mura teaches:
wherein the first query is at least one of a JSON query, an XML query, and a Redfish query (Mura [column 6, lines 35-45])

Claims 11-19 are the method claims corresponding to system claims 1-9 respectively, therefore are rejected for the same reasons noted previously.

In respect to Claim 20, Mura teaches:
a hardware device of an information handling system, the hardware device comprising: an interface configured to receive a command from the information handling system, the command including a first address within a memory device of the information handling system, and a second address within the memory device; (Mura illustrates [FIG. 2] a data processing system for processing queries as well as providing responses or results [FIG. 5] to queries.)
and a processor configured to retrieve a query from the first address in response to the command, to query source data based upon the query, and to provide a response to the query to the interface; (Mura teaches [column 2, lines 49-67, column 3, lines 1-5] retrieval of query results, wherein these results are responses to query commands.)
wherein the interface is further configured to store the response to the second memory address (Mura teaches [column 2, lines 49-67, column 3, lines 1-5] retrieval and storage of a query.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        September 24, 2022